
QuickLinks -- Click here to rapidly navigate through this document

        Exhibit 10.1


PROMISSORY NOTE


$51,694,000 (Canadian)   DUE: June 30, 2007

        FOR VALUE RECEIVED, ONTARIO RACING INC. (hereinafter called the
"Borrower") acknowledges itself indebted and hereby promises to pay to, or to
the order of, CHARLES JURAVINSKI AND MARGARET JURAVINSKI, on joint account, with
right of survivorship (collectively, the "Holder"), at 626 Harvest Road, Dundas,
Ontario L9H 5K7 (or such other address as the Holder may stipulate for such
purpose by notice in writing to the Borrower) the principal sum of FIFTY-ONE
MILLION SIX HUNDRED AND NINETY-FOUR THOUSAND DOLLARS ($51,694,000) of lawful
money of Canada in the manner hereinafter provided and together with interest
thereon as hereinafter provided.

        Principal repayments in the amount of TWO MILLION FIVE HUNDRED THOUSAND
DOLLARS ($2,500,000) per annum shall be made on June 30 in each year (or if such
date is not a business day then on the next succeeding business day) commencing
on June 30, 2003 to and including June 30, 2006, and thereafter on June 30,
2007, the entire principal balance then outstanding together with accrued
interest thereon, subject to the provisions as hereinafter provided, shall be
due and payable.

        From and after October 18, 2002 to and including December 31, 2002, the
principal amount from time to time outstanding hereunder shall bear interest at
the rate of 6.24% per annum. Thereafter, the principal amount from time to time
outstanding hereunder shall bear interest at a rate to be established
semi-annually on the last days of June and December in each year, commencing
December 31, 2002 (or if any of such days are not a business day, then on the
next succeeding business day), which rate shall be applicable in each case for
the ensuing semi-annual period, based upon the then current yield of the
benchmark Government of Canada Bond having a five-year term to maturity (as
published by the Bank of Canada on its website) plus 150 basis points, provided
that such rate shall, in each semi-annual period, not be less than six percent
(6%) per annum nor greater than seven percent (7%) per annum. Such interest
shall be calculated not in advance, on the outstanding principal amount hereof
and on overdue interest, both before and after maturity and both before and
after default and judgment, and shall accrue and be payable monthly, in arrears,
on the last day of each month (or if such date is not a business day then on the
next succeeding business day).

        The obligations of the Borrower under this Note shall be secured by:

(a)a mortgage in the principal sum of $9,000,000 executed by Flamboro Downs
Holdings Limited (the "Flamboro Guarantor") in favour of Charles Juravinski
registered against title to the Property (as defined and more particularly
described in Schedule A hereto) on February 16, 1994 as Instrument No. 176205,
as such mortgage is amended by agreement made as of October 18, 2002;

(b)a mortgage in the principal sum of $750,000 executed by the Flamboro
Guarantor in favour of Margaret Juravinski registered against title to the
Property on February 16, 1994 as Instrument No. 176204, as such mortgage is
amended by agreement made as of October 18, 2002;

--------------------------------------------------------------------------------

(c)a guarantee of this Note executed by Magna Entertainment Corp. ("MEC") in
favour of the Holder;

(d)a guarantee of this Note executed by the Flamboro Guarantor in favour of the
Holder;

(e)a debenture in the principal sum of $51,694,000 executed by the Flamboro
Guarantor in favour of the Holder registered against title to the Property,
subject to the acknowledgement of the Holder that the total indebtedness secured
under clauses (a), (b) and this clause (e) does not exceed $51,694,000;

(f)a general security agreement executed by the Flamboro Guarantor in favour of
Charles Juravinski registered under the Personal Property Security Act (Ontario)
(the "PPSA") as file reference no. 076508802; and

(g)a general security agreement executed by the Flamboro Guarantor in favour of
Margaret Juravinski registered under the PPSA as file reference no. 076508811;

all of which and any other security granted from time to time by each of the
Borrower, the Flamboro Guarantor and MEC to the Holder in connection with the
Borrower's obligations under this Note are referred to collectively as the
"Security".

        In the event that a default in payment hereunder shall occur, which
default is not remedied within seven (7) days of written notice of default by
the Holder to the Borrower (an "Event of Default"), the Holder may declare the
principal amount hereof and interest accrued thereon to be immediately due and
payable, subject to the Borrower's rights of set-off as hereinafter set forth.

        All costs and expenses (including reasonable legal fees) paid or
incurred by or on behalf of the Holder in collecting the principal hereof and
any interest accrued thereon shall be payable by the Borrower to the Holder and
shall be deemed to form a part of the principal amount hereof.

        Notwithstanding anything herein, the Holder hereby irrevocably agrees
that:

(a)the Borrower, its successors and assigns, shall have the right, at all times,
and from time to time during the term of this Note (and, if applicable, after
the term for so long as this Note continues to secure any amounts owing
hereunder), to set-off against any and all amounts payable by the Borrower to
the Holder hereunder:

(i)the full amount of any "Loss" suffered or incurred by the Borrower, its
successors and assigns, as determined in accordance with, and after following
the procedures as provided for in Article IX of, a share purchase agreement
dated as of February 5, 2002 among the Holder, the Flamboro Guarantor, Flamboro
Downs Limited and 1180554 Ontario Limited, amended by agreements of the above
parties dated as of March 15, 2002, March 28, 2002 and May 3, 2002 and as
further acknowledged and amended by agreement of the above parties, the Borrower
and MEC dated as of June 4, 2002, and letter amending agreement dated October 9,
2002 (the share purchase agreement and all amendments are collectively called
"the Share Purchase Agreement"); and (for greater certainty, but without in any
way limiting the generality of the foregoing)

2

--------------------------------------------------------------------------------

(ii)the amounts set forth in Schedule B hereto after, only in the case of
items 2, 3 and 4 thereof, following the procedures as provided for in Article IX
of the Share Purchase Agreement provided that such procedures shall in no way
limit the amounts payable by the Holder to the Borrower.

Provided that such right of set-off of the Borrower shall be exercised only to
reduce the principal balance outstanding from time to time under this Note and,
notwithstanding such reduction(s), if any, of the principal balance, annual
instalments of principal (so long as the principal balance outstanding at such
time exceeds the annual instalments of principal payable pursuant to the terms
hereof), together with monthly instalments of interest shall continue to be
payable as provided for in this Note;

(b)any failure on the part of the Borrower, its successors and assigns, to
set-off, as permitted above, shall not constitute a waiver of such right; and

(c)the exercise of the right of set-off, as permitted in subparagraph (a) above,
whether in whole or in part, or the failure to exercise such right, whether in
whole or in part, shall not affect, limit or preclude any other remedy or action
available to the Borrower, its successors and assigns, under the Share Purchase
Agreement, including pursuant to Article IX thereof, or at law or in equity.

        The Holder agrees that the Borrower shall have the right (exercisable
upon not less than twenty (20) business days prior written notice to the Holder)
to prepay this Note in full prior to its due date upon payment to the Holder of
an amount equal to the Early Termination Value (as hereinafter defined) on the
date of prepayment. For the purposes hereof:

(a)"Early Termination Value" on any date shall mean the aggregate of:

(i)an amount equal to the positive amount on such date, if any, by which (1) the
present value of all scheduled payments of principal (including the payment due
on the due date) and of Early Termination Interest Payments remaining to be paid
in respect of this Note to and including the due date, assuming no prepayments
other than scheduled payments of principal, discounted from the scheduled
payment dates to such date (using a discount rate equal to the then current
yield of the benchmark Government of Canada Bond having a term to maturity
closest to the remaining term of this Note (as published by the Bank of Canada
on its website) plus 50 basis points), exceeds (2) the principal amount of this
Note outstanding as of such date; and

3

--------------------------------------------------------------------------------

(ii)the principal amount of this Note outstanding as of such date.



(b)"Early Termination Interest Payments" on any date shall mean the interest
payments applicable to the principal amount of this Note outstanding as of such
date (assuming all scheduled payments of principal are made on their respective
due dates) at an annual rate of 7% on each of the remaining scheduled interest
payment dates to the due date of this Note.

        The provisions of this Note shall be governed by and interpreted in
accordance with the laws of the Province of Ontario and the Borrower hereby
irrevocably attorns to the jurisdiction of the courts of such province.

        This Note shall enure to the benefit of the Holder, their respective
heirs and estate trustees and shall be binding on the Borrower and its
successors.

        The Borrower hereby waives presentment for payment, notice of
non-payment (except as specifically provided for herein), protest and notice of
protest.

        DATED at the City of Toronto this 18th day of October, 2002

    ONTARIO RACING INC.
 
 
Per:
 


--------------------------------------------------------------------------------

Name: Andrew Gaughan
Title: Authorized Signing Officer         I have authority to bind the
Corporation

--------------------------------------------------------------------------------

Witness
Name:  

--------------------------------------------------------------------------------

CHARLES JURAVINSKI


--------------------------------------------------------------------------------

Witness
Name:
 


--------------------------------------------------------------------------------

MARGARET JURAVINSKI

4

--------------------------------------------------------------------------------




SCHEDULE A
Legal Description of the Property


Firstly:

PIN 17549-0023 (LT) being Part of Lot 3, Concession 3, West Flamborough, as in
VM194726; S/T WF17909, Flamborough, City of Hamilton

Secondly:

PIN 17549-0025 (LT) being Part of Lots 3 and 4, Concession 3, West Flamborough,
as in AB345248, Part of Lot 3, Concession 3, West Flamborough, as in CD199166 &
CD338882; and Part of Lot 4, Concession 3, West Flamborough, designated as
Part 1 on 62R-2480; S/T WF17909, WF17912, Flamborough, City of Hamilton

5

--------------------------------------------------------------------------------


SCHEDULE B
Additional Rights of Set-Off of the Borrower


The Borrower may immediately set off any and all amounts incurred by the
Borrower against the principal amount owing under this Note in accordance with
the provisions for set-off described in the Share Purchase Agreement and
included herein, in the event that:

1.the Holder fails to comply with their Undertaking made as of October 18, 2002
in connection with construction liens registered against the Property, in which
case the Borrower shall be entitled to pay into court the full amount secured by
such liens together with any additional security required pursuant to the
Construction Lien Act (Ontario) pending resolution of such liens, and the
Borrower does, in fact, make such payment, together with all costs, including
legal expenses, of the Borrower in this regard;

2.the Borrower is required by any applicable court to pay any amounts with
respect to any period or periods prior to July 1, 2002 under any litigation
against the Acquired Companies, the Real Property or the Leased Property, as
those terms are defined in the Share Purchase Agreement, and the Borrower does,
in fact, make such payment, together with all costs, including legal expenses,
of the Borrower in this regard;

3.the Borrower pays any amount to the Ontario Lottery and Gaming Corporation for
adjustments to amounts paid or payable under the Site Holder Facilities
Agreement (as that term is defined in the Share Purchase Agreement) prior to
July 1, 2002, including (without limitation) with respect to shared common
expenses or separately metered expenses; and

4.the Acquired Companies are required to and accordingly do make, with respect
to any period or periods prior to July 1, 2002, (a) any payments to the Ontario
Harness Horse Association under the Ontario Harness Horse Association Agreement;
or (b) any adjustments to revenue as a result of incorrectly booked revenue
(without an appropriate reserve) in respect of amounts relating to the Ontario
Harness Horse Association.

The rights of set-off listed in this Schedule are in addition to and not
intended to limit the rights of set-off included in this Note.

6

--------------------------------------------------------------------------------



QuickLinks


PROMISSORY NOTE
SCHEDULE A Legal Description of the Property
SCHEDULE B Additional Rights of Set-Off of the Borrower
